Exhibit 10.2

January 4, 2002

Mr. Timothy Rogers

840 East Meadow Drive

Palo Alto, CA 94303

 

Re:          Employment Terms

Dear Mr. Rogers:

First Virtual Communications (the “Company”) is pleased to offer you the
position of Chief Financial Officer, Senior Vice President of Finance and
Treasurer, pursuant to the terms of this letter agreement (“Agreement”), subject
to the satisfactory review of your references. Your start date will be January
7, 2002.

1.             Duties

You will be expected to perform various duties consistent with your position. 
You will report to the Company’s CEO, Mr. Killko Caballero unless otherwise
assigned by the Company.

2.             Base Salary

Your base salary will be $215,000 per year, less payroll deductions and all
required withholdings.  You will be paid bi-weekly and you will be eligible for
the following standard Company benefits: medical insurance, paid time off, and
holidays.  Details about these benefit plans are available for your review.  You
will also be eligible to receive up to $40,000.00 per year based on your
achievement of Company target goals and MBO’s (Management by Objectives) related
to your specific job function. The Company may modify benefits and compensation
from time to time, as it deems necessary.

 

--------------------------------------------------------------------------------


 

3.             Stock Options

Upon commencement of employment and subject to approval of the Company’s Board
of Directors, you will be granted a Stock Option under the Company’s 1997 Equity
Incentive Plan to purchase 250,000 shares of the Company’s Common Stock (the
“Stock Option”).  The Stock Option will be governed by and granted pursuant to a
separate Stock Option Agreement.  The exercise price per share of the Stock
Option will be equal to the fair market value of the Common Stock established on
the date of grant, subject to approval by the Board of Directors.  The Stock
Option will be subject to vesting so long as you continue to be employed with
the Company, according to the following schedule: twelve and a half percent
(12 ½%) of the shares subject to the Stock Option will vest on the last day of
the sixth full calendar month of your employment after the date of grant and the
remaining shares subject to the Stock Option will vest in equal installments at
the end of each monthly period thereafter.

If you have questions regarding the tax implications of the Stock Option or any
part of your compensation package, please consult with your own tax advisor.

4.             Termination

Employment at First Virtual Communications is “at will”.  The Company may
terminate your employment at any time and for any or no reason, with or without
Cause or advance notice by giving written notice of such termination. 
Similarly, you may terminate your employment with the Company at any time at
your election, in your sole discretion, for any or no reason upon notice to the
Company. The term of your employment relationship may not be modified except by
a written agreement signed by the Chief Executive Officer or President of the
Company.

Notwithstanding the above, if the company terminates your employment without
Cause, then upon your furnishing to the Company an executed release and waiver
of claims, you shall be entitled to receive severance payment in the form of
continuation of your base salary in effect at the time of your termination,
subject to the standard payroll deductions and withholdings, for a period of six
(6) months after the date of termination. During the severance period, assuming
that you are eligible for COBRA,   you shall be entitled to receive medical 
benefits for yourself and eligible dependents paid for by the company  until the
earlier or (a) six (6) months after the date of termination, or (b) the date
that you become eligible to receive medical benefits from another company or
business entity.

“Cause” means Executive’s:  (i) gross negligence or willful misconduct in
connection with the performance of Executive’s duties to the Company that in the
written determination of a majority of the Board has not been cured within
thirty (30) days following receipt by Executive of written notice from the Board
identifying such acts of gross negligence or willful misconduct; (ii) commission
of a felony (other than a traffic-related offense) that in the written
determination of a majority of the Board has caused material injury to the
Company’s business; (iii) dishonesty with respect to a significant matter
relating to the Company’s business and intended to result in personal enrichment
of Executive or his or her family at the expense of the Company; or (iv)
material breach of any agreement by and between Executive and the Company, which
material

 

2

--------------------------------------------------------------------------------


 

breach has not been cured within thirty (30) days following receipt by Executive
of written notice from the Board identifying such material breach.

 

If your employment is terminated for Cause, or you voluntarily terminate your
employment from the Company, all compensation and benefits will cease
immediately and you will receive no additional payment from the Company other
than your accrued base salary and accrued and unused vacation benefits earned
through your date of termination.

5.             Company Policy

As a Company employee, you will be expected to abide by the Company’s policies,
procedures, rules and regulations and acknowledge in writing that you have read
the Company’s Employee Handbook, which will govern the terms and conditions of
your employment.  The Company’s Employee Handbook may be modified from time to
time at the sole discretion of the Company.

Normal working hours are from 8:00 a.m. to 5:00 p.m., Monday through Friday.  As
an exempt salaried employee, you will be expected to work additional hours as
required by the nature of your work assignments.

6.             Proprietary Information and Inventions Agreement

As a condition of employment, you will be required to sign and comply with the
Proprietary Information and Inventions Agreement, which prohibits unauthorized
use or disclosure of the Company’s proprietary information, among other things.

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  Rather, you
will be expected to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.  During our discussions about
your proposed job duties, you assured us that you would be able to perform those
duties within the guidelines just described.

You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality.

7.             Change of Control

Upon confirmation by the Board of Directors of your status as a Section 16
officer of the company you will also be covered by the company’s executive
officer’s change of control plan, which is attached to this agreement as Exhibit
A.

 

3

--------------------------------------------------------------------------------


 

8.             Entire Agreement

This Agreement, together with your Proprietary Information and Inventions
Agreement and the stock documents referred to herein, forms the complete and
exclusive statement of the terms of your employment with the Company.  The
employment terms in this Agreement supersede any other agreements or promises
made to you by anyone, whether oral or written.  The terms of this Agreement
cannot be modified, except in a writing signed by the Company’s Chief Executive
Officer or President.

9.             Governing Law

This Agreement will be governed by and construed according to the laws of the
State of California.  You hereby expressly consent to the personal jurisdiction
of the state and federal courts located in Santa Clara, California for any
lawsuit filed there against you by the Company arising from or related to this
Agreement.

10.          Successors and Assigns.  This Agreement will be binding upon your
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.

As required by law, this offer is subject to satisfactory proof of your right to
work in the United States.

Please sign and date this Agreement, and return it to the Company’s Human
Resources Department prior to your commencement of employment, if you wish to
accept employment with the Company under the terms described above.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

Sincerely,

 

First Virtual Communications

By:

/s/ Tammy Polanco

 

Tammy Polanco

 

Director, Human Resources

 

 

Accepted:

 

 

/s/ Timothy A. Rogers

Employee

 

 

January 7, 2002

Date

 

4

--------------------------------------------------------------------------------